MEMORANDUM **
Clevinger fails to demonstrate that she has a record of a disability within the meaning of 42 U.S.C. § 12102(2) because her depression did not substantially limit her in a major life activity. See Coons v. Sec’y of U.S. Dept. of Treasury, 383 F.3d 879, 886 (9th Cir.2004). A temporary cancer-related psychological impairment that required a leave of absence for approximately four months is not of “sufficient duration” to qualify as a disability. See Sanders v. Arneson Prods., Inc., 91 F.3d 0351, 1354 (9th Cir.1996); see also 29 C.F.R. pt. 1630 app. § 1630.2(j) (“[temporary, non-chronic impairments of short duration, with little or no long term or permanent impact, are usually not disabilities.”). Clevinger’s depression was temporary and resulted in her absence from work for approximately eight weeks. In her deposition, Clevinger stated that from June 2003 onwards she did not suffer from depression and that medicine excellently controlled her symptoms. Therefore, she does not qualify as a member of the ADA’s protected class. AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.